Opinion.
Campbell, J.,
delivered the opinion of the court:
It should have been left to the jury to find where the boundary of the lot was. It was not correct to assume that the “ Winn *334map ” was to govern as to the boundaries. It is true that thi3 may was mentioned in the deed made by Steigleman, but only to state that the lot was not numbered on said map, and the deed describes the land conveyed as bounded “ on the north by the southern boundary of Owen Rhode survey, or Lot 10 of said survey.” This survey was of record, and a map of it shows the Mississippi river as its western boundary. The deed also de-' scribes the lot conveyed as that “ on which J. W. ConMin now resides,” and there is testimony that the railroad is on the site of the house then occupied by Conklin.
In view of .the dispute as to boundary, and the conflicting evidence, the case should not have been withdrawn from the jury.
Reversed and remanded for a new trial.